Citation Nr: 0410909	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  93-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date, prior to January 22, 1991, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD). 

3.  Entitlement to an initial evaluation in excess of 50 percent 
for PTSD.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from an August 1999 decision 
wherein the Board denied entitlement to service connection for 
schizophrenia.  In August 2001, the CAVC vacated the August 1999 
Board decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its order.  
The Board's last remand was in October 2003.

As to the issues of entitlement to service connection for 
schizophrenia, an initial rating in excess of 50 percent for PTSD, 
and a TDIU are REMANDED to the M&ROC via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on your part.


FINDINGS OF FACT

1.  The M&ROC received the veteran's initial application for 
service connection for PTSD, claimed as delayed stress syndrome, 
on March 10, 1986.

2.  The Board in October 1987 affirmed the April 1986 decision 
wherein the M&ROC denied entitlement to service connection for 
PTSD.

3.  The Board in March 1994 reopened the claim of entitlement to 
service connection for PTSD.

4.  In August 1999 the Board granted entitlement to service 
connection for PTSD based in part on official service department 
records that were obtained in connection with the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date for entitlement to service 
connection for PTSD, retroactive to March 10, 1986, have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.156(c), 3.400 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When the M&ROC received the veteran's initial application for 
service connection for PTSD on March 10, 1986, it had his service 
medical records and an extensive record of VA medical treatment.  
That record, which contained numerous hospital summaries, showed 
schizophrenia having been consistently reported from 1970 forward.  
His reference to "delayed stress syndrome" in his March 1986 
application statement was the first clear expression of his desire 
for service connection for PTSD, although he had previously 
pursued a claim to establish service connection for schizophrenia.  

Of record at the time of the M&ROC's initial consideration of the 
PTSD claim was a December 1985 VA social and industrial survey 
wherein it was reported that he had served in Vietnam as an 
artillery gunner and involved with both firing upon the enemy and 
receiving incoming artillery fire.  The diagnosis reported on the 
VA psychiatry examination later in that month was history of 
disorganized type schizophrenia.  The veteran reported other 
incidents in a letter to the M&ROC early in 1986.  The M&ROC in 
April 1986 denied service connection for PTSD.  

On appeal, the veteran related his recollections of Vietnam 
experiences at a hearing late in 1986.  Neither the VA social 
worker nor psychiatrist who interviewed him late in 1986 received 
his claims folder.  According to the social worker' interview he 
stated that he did see combat in Vietnam but denied having any 
difficulty dealing with his experiences in Vietnam or the military 
in general.  The psychiatrist's report noted he saw more than 11 
months of combat duty in Vietnam and was an artilleryman involved 
with mortar rounds and rockets.  The examiner did not believe the 
veteran met the specific criteria for a definite diagnosis of 
PTSD.  

The Board in October 1987 affirmed the earlier M&ROC decision.  
The Board referred to evidence of record and noted the veteran's 
recollections of Vietnam experiences in the 1985 social work 
service interview, his hearing testimony and the VA evaluation 
late in 1986.  The Board concluded that the record did not contain 
either the stressor or symptoms associated with and required for 
the diagnosis of PTSD.  The Board found that the record did not 
support the diagnosis of PTSD.

The veteran sought to reopen this claim late in 1989 and the M&ROC 
advised him of the need for new and material evidence.  Early in 
1991 he submitted a VA social worker's report from December 1990 
that noted his symptoms of PTSD.  The Board reviewed the 
application to reopen the claim in October 1994 and concluded that 
new and material evidence had been submitted.  

The Board noted the questionnaire completed in 1990 that mentioned 
various stressful events including being exposed to rocket and 
mortar attacks, although he did not recall specific dates for such 
attacks.

Pursuant to the Board remand in 1994, the M&ROC obtained unit 
records from the agency now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The information 
provided in the 1996 reply noted that in the operational reports 
provided there was confirmation of enemy attacks during the 
veteran's tour of duty in Vietnam.  VA examination in 1996 and 
subsequent VA clinical records showed the diagnosis of PTSD.  

The Board noted in the August 1999 decision to grant service 
connection for PTSD that the claims file contained competent 
evidence of combat stressor corroboration and a clear diagnosis of 
PTSD.  The Board noted the references at the 1986 hearing to being 
under fire and the unit records from USASCRUR that tended to 
corroborate this stressor.  Further, it was noted that the VA 
examiner in 1986 indicted that such events if true constituted a 
life threatening experience contemplated for a stressor.  

The M&ROC in November 1999 implemented the Board's decision and 
determined that the effective date for service connection for PTSD 
was June 7, 1991.  It subsequently determined that the effective 
date should be January 22, 1991, the date that the M&ROC received 
a VA medical statement dated in December 1990. 


Criteria

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later. (a) Unless specifically provided. On basis of facts 
found. (k) Error (Sec. 3.105). Date from which benefits would have 
been payable if the corrected decision had been made on the date 
of the reversed decision. 

(q) New and material evidence (Sec. 3.156)--(1) Other than service 
department records--(i) Received within appeal period or prior to 
appellate decision. The effective date will be as though the 
former decision had not been rendered. See Secs. 20.1103, 20.1104 
and 20.1304(b)(1) of this chapter. (ii) Received after final 
disallowance. Date of receipt of new claim or date entitlement 
arose, whichever is later. 

(2) Service department records. To agree with evaluation (since it 
is considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, whichever is 
later, subject to rules on original claims filed within 1 year 
after separation from service. See paragraph (g) of this section 
as to correction of military records.(r) Reopened claims. (Secs. 
3.109, 3.156, 3.157, 3.160(e)) Date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in Sec. 
20.1304(b)(1) of this chapter.  38 C.F.R. § 3.400.


Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the date 
it was sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent may 
not be accepted as an informal claim if a power of attorney was 
not executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 3.151 or 
§ 3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if otherwise 
in order, will be the date of receipt of a claim or the date when 
entitlement arose, whichever is the later.  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if the 
report relates to a disability which may establish entitlement.  
Acceptance of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 3.114 
with respect to action on Department of Veterans Affairs 
initiative or at the request of the claimant and the payment of 
retroactive benefits from the date of the report or for a period 
of 1 year prior to the date of receipt of the report.  

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of one of the following will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  


In addition, receipt of one of the following will be accepted as 
an informal claim in the case of a retired member of a uniformed 
service whose formal claim for pension or compensation has been 
disallowed because of receipt of retirement pay.  The evidence 
listed will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of a 
claim.  The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the Armed 
Forces on the temporary disability retired list will be accepted 
as the date of receipt of claim.  The date of admission to a non-
VA hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of admission 
will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a claim 
specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the competence 
of the physician or lay person and shows the reasonable 
probability of entitlement to benefits.





(3) State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by the 
Department of Veterans Affairs of examination reports, clinical 
records, and transcripts of records will be accepted as the date 
of receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government hospitals 
(except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate official of 
the institution.  Benefits will be granted if the records are 
adequate for rating purposes; otherwise findings will be verified 
by official examination.  Reports received from private 
institutions not listed by the American Hospital Association must 
be certified by the Chief Medical Officer of the Department of 
Veterans Affairs or physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160.

(a) The Secretary has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out the 
laws administered by the Department and are consistent with those 
laws, including -(1) regulations with respect to the nature and 
extent of proof and evidence and the method of taking and 
furnishing them in order to establish the right to benefits under 
such laws; (2) the forms of application by claimants under such 
laws; (3) the methods of making investigations and medical 
examinations; and (4) the manner and form of adjudications and 
awards. (b) Any rule, regulation, guideline, or other published 
interpretation or order (and any amendment thereto) issued 
pursuant to the authority granted by this section or any other 
provision of this title shall contain citations to the particular 
section or sections of statutory law or other legal authority upon 
which such issuance is based.  


The citation to the authority shall appear immediately following 
each substantive provision of the issuance. (c) In applying 
section 552(a)(1) of title 5 to the Department, the Secretary 
shall ensure that subparagraphs (C), (D), and (E) of that section 
are complied with, particularly with respect to opinions and 
interpretations of the General Counsel. (d) The provisions of 
section 553 of title 5 shall apply, without regard to subsection 
(a)(2) of that section, to matters relating to loans, grants, or 
benefits under a law administered by the Secretary.  38 U.S.C.A. § 
501. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. L. No. 
106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  

The Board is satisfied that all necessary development pertaining 
to the issue of entitlement to an earlier effective date for 
service connection for PTSD has been properly undertaken.  

The Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full grant 
of benefits.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies in 
the duties to notify and to assist constitute harmless error.


Earlier Effective Date

Turning to the effective date for compensation, counsel's argument 
in March 2003 regarding the invalidity of section 3.400(q) and (r) 
in light of the language 38 U.S.C.A. § 5110 has been considered 
and rejected in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Therein the CAFC concluded that, any ambiguity notwithstanding, 
the expressed provisions for setting an effective date prior to 
the date of reopened claim in circumstances of government 
inattention or error and not in situations outside of government 
control was not unreasonable.  See for example Sears, 349 F.3d at 
1331-32 discussing sections 3.400(k) and (q)(2) versus (q)(1)(ii) 
and (r) and the reasonableness of the regulation even though 
arguably operating inconsistently with pro-claimant policy 
underlying the statute.  

However, appellant's counsel also argued that section 3.156(c) 
operated in this case and provided an alternative basis for an 
earlier effective date, specifically March 10, 1986.  The Board 
will simply note that the VA Secretary has provided for an earlier 
effective date in instances where service department records are 
discovered.  Here the unit operational reports that were relied on 
to establish service connection were not received until 1996, well 
after the initial Board decision in this claim.  However, as noted 
in the record, the veteran did mention at the time of his initial 
claim for PTSD one stressor later verified in the official record.  
It was one element the Board found missing in its 1987 decision.  
In addition, the examination was made without benefit of the 
claims file. 

Although the veteran referred to Vietnam experiences in the late 
1985 evaluation of a claim for schizophrenia nothing in the record 
reasonably raised a claim for PTSD until the medical statement in 
December 1990.  The Board observes that mere presence of the 
medical evidence does not necessarily establish intent on the part 
of the veteran to seek service connection for the condition.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).  However, here the 
record leaves no doubt regarding his intention.  In any event, the 
operation of sections 3.156(c) and 3.400(2) will permit an 
effective date to coincide with the receipt of the original claim 
on March 10, 1986.  See also Sears, 349 F.3d at 1331.


ORDER

Entitlement to an effective date for a grant of service connection 
for PTSD retroactive to March 10, 1986, is granted, subject to 
governing regulations applicable to the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

The M&ROC has not issued a VCAA notice letter to the veteran in 
the current appeal for service connection for schizophrenia.  The 
development letters sent in January 2002 and May 2003 did not 
comply with the standard for adequate VCAA notice.  The January 
2002 M&ROC letter did not discuss the VCAA notice or duty to 
assist provisions.  More recently, the May 2003 letter discussed 
the VCAA solely in the context of the TDIU claim, although the 
claim for schizophrenia was initially mentioned at the beginning 
of the letter.  


The veteran's attorney argued in August 2003 regarding deficient 
VCAA notice in this case.  The Board will observe in regard to the 
initial rating for PTSD, the VA General Counsel has concluded that 
such notice is not required in the initial rating that flows from 
the disagreement following the grant of service connection where 
the requisite 5103 notice had previously been provided.  See 
VAOPGCPREC 8-03.  However, here the initial grant occurred before 
the enactment of the VCAA, but the matter of the initial rating 
was pending on the date of enactment.  

In addition, the Board's review of the evidentiary record 
discloses that the VA examiner in November 2002 did not address 
all of the questions posed in the August 2001 Board remand.  The 
examiner simply stated that schizophrenia had a "much later onset" 
than PTSD and was not related to PTSD.  The examiner did not 
address the likelihood of a nexus to military service, if 
schizophrenia was found to have begun after service, as the Board 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also 
the examiner's characterization of schizophrenia as being of 
"genetic background" would not preclude service connection.  The 
examiner's silence cannot be relied on as evidence against the 
claim.  

As for the initial rating for PTSD, in view of the earlier 
effective date for service connection, the Board is unable to say 
what the rating should be in the first instance, which might 
affect the rating for the entire period.  Nor does the Board infer 
or suggest that any particular rating is warranted for the period 
that has yet to be determined.  See for example the guidance in 
Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding the 
retroactive rating in a claim such as the appellant's.  

Consideration of the claim for a TDIU is deferred pending the 
action requested in the intertwined claim of service connection 
for schizophrenia. 

The Board also observes that enhanced due process requirements are 
applicable as a result of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, in order to accord the veteran every consideration, 
the Board believes that further development and clarification is 
in order thereby warranting REMAND of the case to the VBA AMC for 
the following:  

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC or M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the appellant of the evidence and information necessary to 
substantiate his claim of service connection for schizophrenia and 
an initial rating in excess of 50 percent for PTSD and inform him 
whether he or VA bears the burden of producing or obtaining that 
evidence or information, and of the appropriate time limitation 
within which to submit any evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his psychiatric 
symptomatology prior to January 1991.  The veteran should be 
requested to complete and return the appropriate release forms so 
that VA can obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should request that the examiner who provided the 
opinion in November 2002, if available, review the claims file and 
supplement the prior opinion with a clear response to the question 
of whether schizophrenia that had its onset after service is the 
result of an incident or event of active service.  

The examiner should also explain the portion of the opinion in 
November 2002 that concluded schizophrenia had a "much later" 
onset than PTSD in light of the record that shows schizophrenia 
being consistently reported for nearly 20 years prior to the first 
reference to PTSD. 

If the previous VA examiner is not available, the VBA AMC should 
have another VA psychiatrist, or a fee basis examiner, review the 
claims file and provide the requested opinion.  If the substitute 
examiner finds that another examination is necessary:

The claims file and a separate copy of this REMAND must be made 
available to and reviewed by the examiner prior to and pursuant to 
conduction and completion of the examination.  

The examiner must annotate on the examination reports that the 
claims file was, in fact, made available for review in conjunction 
with the examination.  All testing deemed necessary should be 
performed.  All findings should be reported in detail.  

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.  

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  
In particular, the VBA AMC should review the requested examination 
reports (if such examination was found necessary) and required 
medical opinions to ensure that they are responsive to and in 
complete compliance with the directives of this remand and if they 
are not, the VBA AMC should implement corrective procedures.  The 
Board errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall, supra.

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims of entitlement to service connection for schizophrenia, 
an initial rating in excess of 50 percent for PTSD, and a TDIU 
unless rendered moot.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claims currently on appeal.  

A reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



